RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Status of Application
Applicant’s request for continued examination, interview request, claim amendments, and remarks filed on 9/12/2022 have been received. In the response filed on 9/12/2022, claims 1, 3-6, and 21 were amended; and claims 22-26 were added. 
Claims 1 and 3-26 are pending.
Claim 2 is canceled. 
Claims 7-20 are withdrawn from consideration. 
Claims 1, 3-6, and 21-26 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Interview Request
Applicant’s request for an interview, filed on 9/12/2022, is denied because the interview would not advance prosecution of the application at this time. MPEP 713.02. The Applicant’s amendments filed on 9/12/2022 created too many new grounds of rejection to discuss on the telephone prior to Applicant receiving this office action, which contains the new grounds of rejection.

Non-Compliant Amendment
The amendments filed on 9/12/2022 incorrectly used brackets to indicate delated text. See e.g., amended claim 1: [[the chocolate based composition is an end user consumer ready product]].
Brackets are used to show deletion of five or fewer consecutive characters. 37 CFR 1.121. 
In the interest of compact prosecution, the 9/12/2022 claims are examined on their merits. However, future non-compliant amendments may not be examined on the merits.
	
Withdrawn Rejections
The rejections not repeated are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. However, the absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. MPEP 2173.05(i).

Claims 1 and 3-6
Amended claim 1 recites “a sugar free chocolate based composition”; “the chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white, sugar free and organic, and combinations thereof”; and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”. 
On page 6, the specification discloses (emphasis added):
The chocolate of the present invention is derived from the obroma cacao seed, and may be dark, milk, white, sugar free, organic, or any other type of chocolate or cacao product readily known in the art. Dark chocolate contains cocoa solids (bean powder or cacao), cocoa butter and sugar; milk chocolate additionally contains milk powder or condensed milk; and white chocolate contains sugar, cocoa butter and milk solids but no cocoa powder. The "cocao percentage" in bars of chocolate refers to the total amount of cocoa solids and cocoa butter contributed by ground-up cocoa beans. Sugar accounts for the remainder of the content, along with minute amounts (typically less than 2 wt.%) of emulsifiers, vanilla flavoring, salt and sometimes milk fat. Dark chocolate, whether labeled bittersweet, semisweet or dark, must contain at least 35% cocoa according to rules set by the US Food and Drug Administration.

The specification does not disclose “sugar free sweetener or combination of sugar free sweeteners”. 
The specification does not disclose sugar free dark chocolate, sugar free milk chocolate, sugar free white chocolate, and sugar free organic chocolate. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitation of “sweetened with any sugar free sweetener or combination of sugar free sweeteners” adds new matter to the claims. 
The newly added combination of limitations of “a sugar free chocolate based composition” with “chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white. . . and organic” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 22 and 3-6
New claim 22 recites “an unsweetened chocolate based composition” and “the chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white, sugar free and organic, and combinations thereof”. 
The disclosure of page 6 of the specification applies here as above. 
 The specification does not disclose “an unsweetened chocolate based composition”. 
The specification does not disclose unsweetened dark chocolate, unsweetened milk chocolate, unsweetened white chocolate, unsweetened sugar free chocolate, and/or unsweetened organic chocolate. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitation of “unsweetened chocolate based composition” adds new matter to the claims. 
The newly added combination of limitations of “unsweetened chocolate based composition” with “the chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white, sugar free and organic, and combinations thereof” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 23 and 3-6
New claim 23 recites “a chocolate based composition between 2 and 30 grams, sweetened with sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof”; a “chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white, sugar free and organic, and combinations thereof”;  and “sweetened with any sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof”.
The disclosure of page 6 of the specification applies here as above. 
 The specification does not disclose “natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof”. 
The specification does not disclose sugar free chocolate sweetened with sugar. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitations of “sweetened with sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof” add new matter to the claims. 
The newly added combination of limitations of “sweetened with sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof” with “the chocolate ingredient is sugar free ” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 24 and 3-6
New claim 24 recites “a chocolate based composition between 2 and 30 grams, sweetened with any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof” and “sweetened with any non-low caloric sugar, any sugar free sweetener, or any combination thereof”. 
The disclosure of page 6 of the specification applies here as above. 
 The specification does not disclose “sweetened with any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof”. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitations drawn to the “sweetened with any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof” add new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 25 and 3-6
New claim 25 recites “a chocolate based composition between 2 and 30 grams, sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof”; and “sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof”. 
The disclosure of page 6 of the specification applies here as above. 
The specification discloses dark chocolate contains sugar (p. 6, ln. 3). 
The specification discloses white chocolate contains sugar (p. 6, ln. 4-5). 
The specification discloses chocolate contains cocoa solids, cocoa butter contributed by ground-up cocoa beans, sugar, emulsifiers, vanilla flavoring, salt, and sometimes milk fat (p. 6, ln. 5-9).  
The specification does not disclose any one of sweetened with any sugar. 
The specification does not disclose sweetened with any non-high intensity sugar free sweetener. 
The specification does not disclose sweetened with a combination of any sugar and any non-high intensity sugar free sweetener. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitations drawn to the “sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof” add new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claims 26, 3, and 6
Amended claim 26 recites “a sugar free chocolate based composition”; “the chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white, sugar free and organic, and combinations thereof”; and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”. 
The disclosure of page 6 of the specification applies here as above. 
The specification does not disclose “sugar free sweetener or combination of sugar free sweeteners”.
The specification does not disclose sugar free dark chocolate, sugar free milk chocolate, sugar free white chocolate, and sugar free organic chocolate. 
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. 
The newly added limitation of “sweetened with any sugar free sweetener or combination of sugar free sweeteners” adds new matter to the claims. 
The newly added combination of limitations of “a sugar free chocolate based composition” with “chocolate ingredient is at least one ingredient selected from the group consisting of dark, milk, white. . . and organic” adds new matter to the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, and 21-26 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrases “chocolate based composition comprising a sugar free chocolate based composition between 2 and 30 grams; a chocolate ingredient;” and “at least one plant extract or powder ingredient” is not clear. It is not clear whether the product is
one unit having a weight between 2 and 30 grams, wherein the product comprises a sugar free chocolate composition, a chocolate ingredient, at least one plant extract or powder ingredient, and any sugar free sweetener or combination of sugar free sweeteners; or 
whether the product is four discrete units, wherein unit one is a sugar free chocolate based composition between 2 and 30 grams, unit two is a chocolate ingredient, unit three is at least one plant extract or powder ingredient, and unit four is any sugar free sweetener or combination of sugar free sweeteners. 
Claim 21 is indefinite because the meaning of the phrases a “composition . . consisting of a chocolate based composition between 2 and 30 grams; a chocolate ingredient;” and “at least one plant extract or powder ingredient;” is not clear. It is not clear whether the product is 
one unit having a weight between 2 and 30 grams, wherein the product comprises a chocolate composition, a chocolate ingredient, and at least one plant extract or powder ingredient; or 
whether the product is three discrete units, wherein unit one is a chocolate based composition between 2 and 30 grams, unit two is a chocolate ingredient, and unit three is at least one plant extract or powder ingredient. 
Claim 22 is indefinite because the meaning of the phrases “chocolate based composition comprising an unsweetened chocolate based composition between 2 and 30 grams; a chocolate ingredient”; and “at least one plant extract or powder ingredient” is not clear. It is not clear whether the product is
one unit having a weight between 2 and 30 grams, wherein the product comprises a unsweetened chocolate based composition, a chocolate ingredient, and at least one plant extract or powder ingredient; or 
whether the product is three discrete units, wherein unit one is a unsweetened chocolate based composition between 2 and 30 grams, unit two is a chocolate ingredient, and unit three is at least one plant extract or powder ingredient. 
Claim 23 is indefinite because the meaning of the phrases “chocolate based composition comprising a chocolate based composition between 2 and 30 grams”; a chocolate ingredient”; “at least one plant extract or powder ingredient”; and “any sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof” is not clear. It is not clear whether the product is: 
one unit having a weight between 2 and 30 grams, wherein the product comprises a sweetener selected from the group consisting of sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof, a chocolate ingredient, and at least one plant extract or powder ingredient; or 
whether the product is four discrete units, wherein unit one is a sugar free chocolate based composition between 2 and 30 grams that is sweetened with sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof,  unit two is a chocolate ingredient, unit three is at least one plant extract or powder ingredient, and unit four is a sweetener selected from the group consisting of any sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof.
Claim 24 is indefinite because the meaning of the phrases “a chocolate based composition between 2 and 30 grams, sweetened with any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof; a chocolate ingredient”; “at least one plant extract or powder ingredient”; and “sweetened with any non-low caloric sugar, any sugar free sweetener, or any combination thereof” is not clear. It is not clear whether the product is
one unit having a weight between 2 and 30 grams, wherein the product comprises a sweetener selected from the group consisting of any non-low caloric sugar, any sugar free sweetener, or any combination thereof, a chocolate ingredient, and at least one plant extract or powder ingredient; or 
whether the product is four discrete units, wherein unit one is a chocolate based composition between 2 and 30 grams that is sweetened with any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof, unit two is a chocolate ingredient, unit three is at least one plant extract or powder ingredient, and unit four is a sweetener selected from the group consisting of any non-low caloric sugar, any sugar free sweetener, or any combination thereof.
Claim 25 is indefinite because the meaning of the phrases “a chocolate based composition between 2 and 30 grams, sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof; a chocolate ingredient”; “at least one plant extract or powder ingredient”; and “sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof” is not clear. It is not clear whether the product is
one unit having a weight between 2 and 30 grams, wherein the product comprises a sweetener selected from the group consisting of any sugar, any non-high intensity sugar free sweetener, or any combination thereof; a chocolate ingredient, at least one plant extract or powder ingredient, and a sweetener selected from the group consisting of any sugar, any non-high intensity sugar free sweetener, or any combination thereof; or 
whether the product is four discrete units, wherein unit one is a chocolate based composition between 2 and 30 grams that is sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof; unit two is a chocolate ingredient, unit three is at least one plant extract or powder ingredient, and unit four is a sweetener selected from the group consisting of any sugar, any non-high intensity sugar free sweetener, or any combination thereof.
Claim 26 is indefinite because the meaning of the phrases “chocolate based composition comprising a sugar free chocolate based composition between 2 and 30 grams; a chocolate ingredient”; “at least one plant extract or powder ingredient”; and “sweetened with any sugar free sweetener or combination of sugar free sweeteners” is not clear. It is not clear whether the product is
one unit having a weight between 2 and 30 grams, wherein the product comprises a sugar free chocolate composition, a chocolate ingredient, at least one plant extract or powder ingredient, and a sweetener selected from the group consisting of any sugar free sweetener or combination of sugar free sweeteners; or 
whether the product is four discrete units, wherein unit one is a sugar free chocolate based composition between 2 and 30 grams, unit two is a chocolate ingredient, unit three is at least one plant extract or powder ingredient, and unit four is any sugar free sweetener or combination of sugar free sweeteners. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21, and 23-26 are rejected under 35 U.S.C. 102(b) as being anticipated by McKee et al., US 2006/0134294. 
Claims 1 and 6
Regarding claim 1: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). 
McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
“sugar free” chocolate composition and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”
McKee discloses sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).
Claims 21 and 6
Regarding claim 21:
Claim interpretation: For the purposes of applying prior art, the phrase “chocolate based composition" and “chocolate ingredient” (claim 21, ln. 2 and 3) is interpreted as including everything that is not the plant extract. 
McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
With respect to the “consisting of”: As discussed above, the phrase “chocolate based composition" “chocolate ingredient” (claim 21, ln. 2 and 3) is interpreted as including everything that is not the plant extract. Furthermore, McKee does not require any ingredients other than a chocolate based composition (chocolate base) and nutraceutical plant extract. Therefore, McKee suggests a composition within the breadth of the "consisting of" chocolate based composition, chocolate ingredient, and at least one plant extract. 
The phrase “for suppressing appetite” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).
Claims 23 and 6
Regarding claim 23: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). 
McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
sweetened with any sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof
McKee discloses the sugar tagatose (para 0034), which is a naturally occurring sugar (para 0034). 
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).
Claims 24 and 6
Regarding claim 24: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). 
McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof;
McKee discloses sweetener that is a sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claims 25 and 6
Regarding claim 25: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). 
McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof;
McKee discloses the sugar tagatose (para 0034). 
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claims 26 and 6
Regarding claim 26: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). 
McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
“sugar free” chocolate based composition and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”
McKee discloses sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 21, and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKee et al., US 2006/0134294. 
If McKee fails to anticipate the claimed composition, then McKee renders the composition obvious. 

Claims 1 and 6
Regarding claim 1: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
“sugar free” chocolate composition and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”
McKee discloses sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition containing the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition having a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claims 21 and 6
Regarding claim 21: The phrase “for suppressing appetite” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II.
Claim interpretation: For the purposes of applying prior art, the phrases “chocolate based composition" and “chocolate ingredient” (claim 21, ln. 2 and 3) are interpreted as including everything that is not the plant extract. 
McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
With respect to the “consisting of”: As discussed above, the phrases “chocolate based composition" and “chocolate ingredient” (claim 21, ln. 2 and 3) are interpreted as including everything that is not the plant extract. Furthermore, McKee does not require any ingredients other than a chocolate based composition (chocolate base) and nutraceutical plant extract. Therefore, McKee suggests a composition within the breadth of the "consisting of" chocolate based composition, chocolate ingredient, and at least one plant extract. 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition consisting of the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition consisting of a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011). 

Claims 23 and 6
Regarding claim 23: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
sweetened with any sugar, natural sugar, natural sugar sweetener, a blend of sugars, or any combination thereof
McKee discloses the sugar tagatose (para 0034), which is a naturally occurring sugar (para 0034). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition containing the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition having a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011). 

Claims 24 and 6
Regarding claim 24: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
any non-low caloric sugar, non-low caloric sugar sweetener, any sugar free sweetener, or any combination thereof;
McKee discloses sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition containing the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition having a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claims 25 and 6
Regarding claim 25: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
sweetened with any sugar, any non-high intensity sugar free sweetener, or any combination thereof;
McKee discloses the sugar tagatose (para 0034). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition containing the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition having a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claims 26 and 6
Regarding claim 26: McKee discloses a composition (p. 2, para 0015) that is a base and nutraceutical (para 0007). McKee discloses the base is chocolate (para 0013). McKee discloses dark or milk chocolate (p. 2, para 0018) and at least one nutraceutical plant extract (p. 1, para 0014) or powder ingredient (p. 5, para 0057). McKee discloses chocolate pieces (p. 2, para 0025). McKee discloses the nutraceutical can be either a filling or integrated into the chocolate base composition (para 0010). McKee discloses the nutraceutical can be Achyranthes (para 0047). Per MPEP 2131, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.
Regarding the amount of chocolate: McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). This suggests about 1.25 to 12.5% nutraceutical per piece of chocolate or 98.75% to 87.5% chocolate ingredient per piece of composition. Additionally, McKee discloses an exemplary composition having 10% plant extract (800 mg berry extract per 8 g piece of chocolate, p. 5, para 0058). This means there is 90% chocolate ingredient (100%-10% = 90%). McKee discloses the chocolate based composition is an end user consumer ready product (piece that is consumed, p. 5, para 0058). 
Regarding the weight of the composition: McKee discloses a piece of chocolate weighing 8 g (p. 5, para 0058). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of invention to make the claimed size because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV. A. 
“sugar free” chocolate based composition and “sweetened with any sugar free sweetener or combination of sugar free sweeteners”
McKee discloses sugar free sweetener (extract of the Chinese fruit known as Lo Han Guo, para 0032; sucralose, para 0033; thaumatin; para 0035). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make a composition containing the recited ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, McKee discloses a composition of a chocolate base, chocolate ingredient, and plant extract. As such, selecting a composition having a chocolate based composition, chocolate ingredient, and plant extract are prima facie obvious. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07.
Regarding claim 6: McKee discloses solid (para 0011; piece, para 0058) or liquid (para 0011) that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over McKee et al., US 2006/0134294; in view of Kumar et al., Anti-inflammatory activity of roots of Achyranthes aspera. 
McKee is relied on as above. 
Regarding claims 3/1, 3/21, 3/23, 3/24, 3/25, and 3/26: McKee discloses nutraceutical is a component that is beneficial to the human body (p. 1, para 0014). McKee discloses the nutraceutical is an extract from Achyranthes (p. 3, para 0047). McKee discloses extract that reduces inflammation (p. 5, para 0054). 
However, McKee does not disclose Achyranthes aspera. 
Kumar is drawn to anti-inflammatory activity of roots of Achyranthes aspera (title). Kumar discloses anti-inflammatory activity of extracts of Achyranthes aspera (Abstract). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute nutraceutical like Achyranthes, as taught in McKee, with Achyranthes aspera, as taught in Kumar, to obtain a food formulation having Achyranthes aspera. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of a chocolate composition comprising nutraceutical Achyranthes aspera. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding the amount of nutraceutical Achyranthes aspera: As discussed above, McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses the nutraceutical can be included in the chocolate (p. 2, col. 1, ln. 1). McKee discloses the nutraceutical is an extract (p. 3, para 0047). It would have been obvious to one having ordinary skill in the art at the time of invention to produce a composition comprising 1.25 to 12.5% nutraceutical per piece of chocolate to obtain a chocolate composition comprising 98.75% to 87.5% chocolate ingredient (100%-1.25=98.75; 100%-12.5=87.5%). One having ordinary skill in the art at the time of invention would have been motivated to make a composition having nutraceutical extract and chocolate to make a composition that is beneficial to the human body (p. 1, para 0014).

Claims 1, 4, 6, 21, 23, 24, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKee et al., US 2006/0134294; in view of Oben, US 2010/0098793. 
McKee is relied on as above. 
Regarding claims 1, 21, 23, 24, 25, 26, 4/1, 4/23, 4/24, and 4/25: McKee discloses nutraceutical is a component that is beneficial to the human body (p. 1, para 0014). McKee discloses the nutraceutical is an extract (p. 3, para 0047). McKee discloses the composition reduced LDL cholesterol (p. 2, para 0022). 
However, McKee does not disclose Irvingia gabonensis extract. 
Oben is drawn to using Irvingia gabonensis extract to reduce LDL cholesterol (p. 1, para 0002) in humans (p. 1, para 0012). Oben discloses the Irvingia gabonensis extract reduced LDL cholesterol (p. 3, para 0033). Oben discloses the plant extract has beneficial impact on human health (p. 3, para 0043). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute nutraceutical that has a benefit on human health, as taught in McKee, with Irvingia gabonensis extract, as taught in Oben, to obtain a food formulation having Irvingia gabonensis extract. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of a chocolate composition comprising nutraceutical Irvingia gabonensis extract. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding the amount of nutraceutical Irvingia gabonensis extract in claim 4: As discussed above, McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses the nutraceutical can be included in the chocolate (p. 2, col. 1, ln. 1). McKee discloses the nutraceutical is an extract (p. 3, para 0047). It would have been obvious to one having ordinary skill in the art at the time of invention to produce a composition comprising 1.25 to 12.5% nutraceutical per piece of chocolate to obtain a chocolate composition comprising 98.75% to 87.5% chocolate ingredient (100%-1.25=98.75; 100%-12.5=87.5%). One having ordinary skill in the art at the time of invention would have been motivated to make a composition having nutraceutical extract and chocolate to make a composition that is beneficial to the human body (p. 1, para 0014).
Regarding claims 6/1, 6/21, 6/23, 6/24, 6/25, and 6/26: McKee discloses solid or liquid that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011). 

Claims 1, 5, 6, 21, 23, 24, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKee et al., US 2006/0134294; in view of Besco et al., The use of photochemiluminescence for the measurement of the integral antioxidant capacity of baobab products. 
McKee is relied on as above. 
Regarding claims 1, 21, 23, 24, 25, 26, 5/1, 5/23, 5/24, and 5/25: McKee discloses nutraceutical is a component that is beneficial to the human body (p. 1, para 0014). McKee discloses the nutraceutical is an extract (p. 3, para 0047). McKee discloses the composition has antioxidant activity (p. 2, para 0026). 
However, McKee does not disclose Adansonia digitata L. 
Besco is drawn to antioxidant components of Adansonia digitate L. (Abstract; baobab, Title). Besco discloses Adansonia digitata extract (p. 1354, col. 1, Materials and Methods). Besco discloses Adansonia digitata for food preparation and/or nutraceutical applications in the promotion of health (p. 1356, col. 1, last para). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute nutraceutical that has a benefit on human health, as taught in McKee, with Adansonia digitata extract, as taught in Besco, to obtain a food formulation having Adansonia digitata extract. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of a chocolate composition comprising nutraceutical Adansonia digitata extract. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding the amount of nutraceutical Adansonia digitata extract in claim 5: As discussed above, McKee discloses 100-1000 mg nutraceutical per piece of chocolate (p. 5, para 0058). McKee discloses the nutraceutical can be included in the chocolate (p. 2, col. 1, ln. 1). McKee discloses the nutraceutical is an extract (p. 3, para 0047). It would have been obvious to one having ordinary skill in the art at the time of invention to produce a composition comprising 1.25 to 12.5% nutraceutical per piece of chocolate to obtain a chocolate composition comprising 98.75% to 87.5% chocolate ingredient (100%-1.25=98.75; 100%-12.5=87.5%). One having ordinary skill in the art at the time of invention would have been motivated to make a composition having nutraceutical extract and chocolate to make a composition that is beneficial to the human body (p. 1, para 0014).
Regarding claims 6/1, 6/21, 6/23, 6/24, 6/25, and 6/26: McKee discloses solid or liquid that is suitable for human (p. 1, para 0014) consumption (p. 1, para 0011). 

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Examiner will not address Applicant’s comments on the PTAB decision because the decision is binding precedent on this application (remarks, p. 12-13). 
With respect to claim 22, Applicant argues the prior art does not disclose unsweetened chocolate (remarks, p. 14). Examiner is not persuaded by this argument. The present specification fails to disclose unsweetened chocolate. As such, the limitation adds new matter to the claims. 
Applicant argues McKee requires both tagatose and another sweetener (remarks, p. 14). Examiner is not persuaded by this argument for the following reasons. First, the present specification fails to disclose the various combinations now claimed. As such, the limitations add new matter to the claims. See 35 USC 112 first paragraph rejections above. Second, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. McKee discloses multiple different sweetener options as follows: 
“One preferred sweetener for use in the inventive chocolate product is an extract of the Chinese fruit known as Lo Han Guo” (para 0032); 
“Sucralose is another high intensity sweetener that may be used” (para 0033); 
“Tagatose is also a preferred sweetener, particularly in a combination with the Lo Han Guo extract, or other high intensity sweeteners” (para 0034); 
“Thaumatin is another possible sweetener” (para 0035); and 
“A novel sweetening blend usable with the base chocolate composition of the invention comprises from 75-90% wt. Lo Han Guo extract and from 10-25% tagatose” (para 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619